Name: Commission Regulation (EEC) No 288/91 of 6 February 1991 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat
 Type: Regulation
 Subject Matter: economic policy;  animal product
 Date Published: nan

 No L 35/ 12 Official Journal of the European Communities 7. 2 . 91 COMMISSION REGULATION (EEC) No 288/91 of 6 February 1991 amending Regulation (EEC) No 3007/84 laying down detailed rules for the application of the premium for producers of sheepmeat Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 5 (9) thereof, Whereas Article 5 of Regulation (EEC) No 3013/89 provides for the grant of a premium to sheepmeat producers ; whereas the detailed implementing rules for the grant of the premium are laid down in Commission Regulation (EEC) No 3007/84 (3), as last amended by Regulation (EEC) No 1260/90 (4); Whereas Article 3 (4) of Regulation (EEC) No 3007/84 provides for the Member States to notify certain informa ­ tion concerning the premium applications presented for each marketing year ; whereas so that adjustments can be made in the compilation of official statistics for the sheepmeat and goatmeat sector this information should also be made available to the national agencies respon ­ sible for compiling them ; Article 1 The following second subparagraph is hereby issued to Article 3 (4) of Regulation (EEC) No 3007/84 : 'These particulars must, at the request of the national agencies responsible for compilation of official statis ­ tics in the sheepmeat and goatmeat sector, be made available to them.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7 . 10 . 1989 , p. 1 . 0 OJ No L 353, 17. 12 . 1990, p. 23 . 0 OJ No L 283, 27. 10 . 1984, p. 28 . (4) OJ No L 124, 15 . 5. 1990, p. 15 .